Citation Nr: 0610141	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral foot 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from December 1988 to June 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In an August 1996 decision, the Board denied the veteran's 
claim for service connection for bilateral foot disorder.

The veteran filed a request to reopen his claim for service 
connection for bilateral foot disorder in August 2000.

A hearing before the undersigned was held in May 2005.  A 
transcript of the hearing has been associated with the claim 
file.


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral foot 
disorder was denied by the Board in a decision dated in 
August 1996.  The decision is final.

2.  The evidence submitted since the Board's August 1996 
decision is neither relevant nor probative to the issue of 
service connection and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 decision, which denied service connection 
for bilateral foot disorder, is final.  38 U.S.C.A. § 7104(b) 
(West 2002).
 
2.  The evidence received since the August 1996 decision, 
which denied service connection for bilateral foot disorder, 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  The Board notes that the 
veteran's claim is a request to reopen a finally adjudicated 
claim and, degrees of disability and effective dates do not 
apply to these types of claims.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of whether new and material evidence has been 
submitted to reopen the claim.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision and the statement of the case (SOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters of January, June, and July 2002, explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in January 2004.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in January 2002 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant "[s]end the information describing additional 
evidence or the evidence itself to the [RO]."  Therefore, 
the Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, therefore, no disability 
rating or effective date would be assigned, so there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained all of the available 
veteran's service medical records and VA outpatient records.  
The veteran was afforded a Board hearing.  The Board 
concludes that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d); see Mayfield, supra.

New and Material

The veteran is seeking to reopen his claim for service 
connection for bilateral foot disorder.  In a February 1994 
rating decision the RO denied the veteran's claim on the 
basis that a bilateral foot disorder pre-existed service and 
there was no evidence that the condition was aggravated 
during service.  In August 1996 the Board denied the 
veteran's claim for bilateral foot disorder on the basis that 
the veteran failed to show up for a VA examination without 
good cause.

At the time of the prior Board's denial the record included 
all of the available service medical records, a VA medical 
examination of January 1990 and statements from the veteran.  

Added to the record since the Board's decision are new copies 
of the available veteran's service medical records, private 
medical records documenting treatment for foot problems and 
additional statements from the veteran.  No evidence of a 
nexus between the current foot problems and the problems 
during service has been submitted.

The Board's August 1996 decision was final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1996 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of foot problems prior to, during and after service.  
However, there was no nexus between the veteran's current 
foot problems and service, and no evidence of aggravation of 
pre-existing foot problems.  Since that determination, the 
appellant has submitted additional evidence of continued 
treatment for foot problems.  However, none of the new 
evidence includes evidence of a nexus to service.  
Accordingly, although the evidence of continued treatment is 
new, it is not material to the issue of service connection.  
See 38 C.F.R. § 156(a).  Instead, the evidence is cumulative 
in character as it continues to show that the veteran has 
current foot problems, a fact which was already of record at 
the time of the Board's prior denial.  The Court has 
established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  In the absence of any new evidence 
that provides a reasonable possibility of substantiating the 
veteran's claim by a showing of competent evidence of some 
nexus between current foot disability and active service, a 
preponderance of the evidence is against the conclusion that 
new and material evidence has been submitted.  Accordingly, 
the claim is not reopened. 


ORDER

The application to reopen the claim for service connection 
for bilateral foot problems is denied.




____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


